Citation Nr: 0520358	
Decision Date: 07/28/05    Archive Date: 08/08/05	

DOCKET NO.  98-10 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.   

2.  Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from July 1985 to July 1989 
and a period of active duty for training from June 28, 1997, 
to July 12, 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that denied service connection for 
nervous disorder, seizure disorder, and hearing loss.  The 
veteran perfected an appeal from that decision with respect 
to those issues.  An April 2003 RO decision granted service 
connection for hearing loss on the right, and the RO informed 
the veteran that his appeal for hearing loss had been 
completely granted.  Therefore, the issue of entitlement to 
service connection for hearing loss is no longer before the 
Board on appeal.  

The appeal with respect to the issue of service connection 
for a psychiatric disorder is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.  


FINDING OF FACT

The veteran does not currently have a seizure disorder that 
is related to active service or active duty for training.  


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated during 
active service or active duty for training, and the service 
incurrence of a seizure disorder may not be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, including 
during active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may be granted for any disease diagnosed after 
discharged, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

When a veteran served ninety (90) days or more during a 
period of war or peacetime service after December 31, 1946, 
and epilepsies become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

The veteran's active service medical records are silent for 
complaint, finding, or treatment with respect to a seizure 
disorder.  The reports of his June 1989 service separation 
examination, and medical history completed in conjunction 
therewith, indicate that the veteran reported that he did not 
have epilepsy or fits and neurologic examination was normal.  
The reports of a December 1989 service examination, and 
medical history completed in conjunction therewith, reflect 
that the veteran reported that he did not have epilepsy or 
fits and neurologic examination was normal.  

The report of an October 1989 VA medical examination reflects 
that neurological evaluation was unremarkable.  The veteran 
reported no complaints relating to any seizures and the 
diagnoses did not include any reference to a seizure 
disorder.  

VA treatment records, dated in July 1997, do not contain any 
reference to complaints or findings regarding any seizure 
disorders.  

On the basis of the evidence of record there is no competent 
medical evidence which indicates that the veteran had any 
seizure disorder during his active service, that he currently 
has any seizure disorder, or that he has ever had any seizure 
disorder.  There is no competent medical evidence indicating 
that he has ever had seizures.  There is competent medical 
evidence in the form of his service separation examination 
and reports of examinations in October and December 1989, 
which reflect that he was neurologically normal.  

In the absence of any competent medical evidence indicating 
that the veteran currently has seizures or a seizure 
disorder, the Board concludes that a preponderance of the 
evidence is against a finding that the veteran currently has 
any seizure disorder that is related to his active service or 
to a period of active duty for training from June 28, 1997, 
to July 12, 1997.  

Veterans Claims Assistance Act

VA has the duty to assist a veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, 
however, the unfavorable AOJ decision that is the basis of 
this appeal was already decided and appealed by the time the 
VCAA was enacted.  The Court acknowledged then Pelegrini, at 
120, that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The Board finds that the veteran has been provided 
VCAA content complying notice and proper subsequent VA 
process.  The VCAA notice was provided to him via a February 
2002 letter, as well as a May 2003 supplemental statement of 
the case providing the veteran with VCAA implementing 
regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. at 120-
121.  

The content of the notices provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  A February 2002 letter, at page 3, 
informed the veteran to provide information describing the 
additional evidence or send the evidence itself, effectively 
telling him to provide any evidence in his possession that 
pertained to the claim.  The letter also fulfilled the other 
notice requirements.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  For these 
reasons, to decide the appeal would not prejudicial error to 
the veteran.  

All the VCAA requires is the that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, since each of the 
four content requirements of the VCAA notice have been fully 
satisfied, any error in not providing a notice prior to the 
initial adjudication is harmless error.  

With respect to the VA's duty to assist, service medical 
records and VA treatment records have been obtained.  The 
veteran has indicated that he does not desire a personal 
hearing.  The veteran has not been afforded an examination.  
However, there is no evidence of any incident during service.  
Neither is there competent medical evidence indicating that 
the veteran currently has a seizure disorder or that he has 
ever had seizures that are related to his active service or 
active duty for training.  Therefore, VA need not provide a 
medical examination.  38 C.F.R. § 3.159(c)(4) (2004).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  


ORDER

Service connection for a seizure disorder is denied.  


REMAND

Service records reflect that the veteran was serving on 
active duty for training from June 28, 1997, to July 12, 
1997.  A line-of-duty report reflects that the veteran 
experienced a psychotic break that was considered to be in 
line of duty.  VA treatment records, dated in July 1997, 
reflect diagnoses including brief reactive psychosis.  It is 
unclear if the veteran currently has any psychiatric disorder 
that is related to his period of active duty training from 
late June to early July 1997.  Consequently, the Board 
believes that an examination should be scheduled.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

In light of the above, the appeal is REMANDED for the 
following:  

1.  Contact the veteran and request that 
he provide the names and addresses of all 
health care providers, both VA and non-
VA, who have treated him for any nervous 
disorder or psychiatric illness from July 
1997 until the present.  After obtaining 
any necessary release, contact the 
identified health care providers and 
request copies of all records relating to 
treatment of the veteran for any nervous 
disorder or psychiatric illness from July 
1997 until the present.  

2.  The veteran should be afforded a VA 
examination to determine the existence 
and etiology of any currently manifested 
psychiatric disorder.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review is 
accomplished.  For each current 
diagnosis, the examiner is requested to 
offer an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the diagnosed disability was 
incurred during the veteran's active duty 
from July 1985 to July 1989 or during the 
veteran's active duty for training from 
June 28, 1997, to July 12, 1997, or is 
related thereto.  If it cannot be 
determined whether any currently 
manifested acquired psychiatric disorder 
is related to the veteran's active duty 
or active duty for training on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments, based on mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, 
with an explanation as to why this is so.  

3.  Thereafter, the issue remaining on 
appeal should be readjudicated.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


